 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

 

Caption in Compliance with D.N.J. LBR 9004-1(b)

Mason, Griffin & Pierson, PC
101 Poor Farm Road

Princeton, NJ 08540

Phone: (609) 921-6543

Fax: (609) 683-7978

Email: r.davidow@mgplaw.com

 

 

In Re:

WITHDRAWAL OF APPEARANCE OF
ROBERT J. DAVIDOW IN VARIOUS
OPEN CASES

 

 

Case No.: 20-21240-MBK

Hearing Date: 12/15/2020 @ 9:00
am

Judge: Michael B. Kaplan

 

 

Recommended Local Form Followed XJ Modified

 

 

ORDER OF THE
COURT

 

The relief set forth on the following page is hereby ORDERED.
AND NOW, this day of , 2020, upon consideration of the Omnibus
Motion to Withdraw the Appearance of Robert J. Davidow, it is hereby:

ORDERED, ADJUDGED, AND DECREED that the appearances of Robert J. Davidow
as attorney of record in the attached list of cases is WITHDRAWN and that ECF notifications

shall be terminated effective with the Order for the withdrawal of her appearance in each case.

 

Honorable Judge Michael B. Kaplan
Chief United States Bankruptcy Judge
